Citation Nr: 0807819	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a bilateral eye 
disability.  In February 2008, the veteran testified before 
the Board.  


FINDING OF FACT

The veteran's current bilateral eye disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.


CONCLUSION OF LAW

The veteran's current bilateral eye disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran's service medical records show that in April 
1952, the veteran was seen for symptoms suggestive of needing 
a refraction.  His visual acuity was shown to be 20/20 in 
both eyes, and there was no refraction found at the time.  On 
separation examination in September 1952, the veteran made no 
complaints regarding his eyes, and his eyes were found to 
have no abnormalities.  Distant vision was recorded to be 
20/20 in both eyes.  Since the veteran's eyes were found to 
be within normal limits on separation and there was only one 
recorded complaint during a four-year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
bilateral eye disability.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of an eye disability is a 
February 2002 VA medical report where the veteran was 
prescribed glasses for his defective vision.  VA medical 
records dated from February 2002 to December 2003 show that 
the veteran received intermittent treatment for decreased 
vision in the left eye, disruption of visual field in the 
right eye, pain in the right eye, surgical removal of senile 
nuclear cataract in the right eye, and vitreous repair 
surgery of retinal detachment of the right eye.  At no time 
did any treating provider relate the veteran's current 
bilateral eye disabilities to his period of active service.  

The veteran testified before the Board at a video conference 
hearing in February 2008.  Testimony revealed that the 
veteran was a weather observer in Labrador, Greenland, during 
his period of active service.  He testified that to observe 
upper air soundings, he was required to track a large 
balloon's flight four times a day through the unfiltered lens 
of an instrument known as a theodolite until the balloon was 
no longer visible.  He reported that these observations 
lasted 40 to 50 minutes or longer and were a tremendous 
strain on the eyes.  He stated that he also made weekly ice 
density checks where he chopped through the ice cover to the 
unfrozen water underneath.  He testified that he was not 
issued any protective sunglasses to counteract the glare off 
of the bright white ice, and that he suffered terrible 
headaches and saw flashes of bright light after these 
observations.  He reported that upon returning to duty at the 
North Atlantic Command in Texas, he had been required to 
measure the active runway temperatures for the flight line 
officers.  He stated that when taking temperature readings on 
the tarmac, he was blasted by the jet exhaust, sand, and 
debris.  He further testified that he currently wore glasses 
for reading and distance.  He reported that his main problem 
was his difficulty in keeping both eyes focused and suffering 
from seeing a double image.  He stated that this was due to 
the scleral buckle placed around his right eye for the torn 
retina.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral eye disability.  Even if the veteran's 
assertions of the eye strain he incurred performing his 
duties in service were presumed to be true, there is no 
competent medical opinion of record relating the veteran's 
claimed bilateral eye disability to his service or any event 
in service.  

The veteran contends that his current bilateral eye 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's bilateral eye disability is in February 
2002, approximately 50 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence of record demonstrating any relationship 
between the veteran's current eye disabilities and his 
service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
bilateral eye disability developed in service or is due to 
any event or injury in service.  Therefore, the Board 
concludes that the bilateral eye disability was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and March 2006 
and a rating decision in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed disorders are the result of 
any event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a bilateral eye disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


